KNOCH, District Judge.
This matter came on to be heard on defendants’ motion for summary judgment. The Court has carefully considered the record, with particular attention to the original and re-issue patents concerned herein; has had the benefit of argument of counsel, presented orally and on briefs; and is fully advised in the premises.
A study of the patents indicates that the re-issue patent does not claim a device not covered by the claim of the original patent, nor does it present new concepts not disclosed by the original patent.
It is the considered opinion of the Court that a genuine issue of fact does exist here as to whether the original patent covered the accused devices, and that the motion for summary judgment must be denied.